DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) and Wandel et al. (US 2014/0210624).
With respect to claim 1, the reference of Bodlaender et al. discloses a self-contained electronic diagnostic device for detecting analytes in biological fluids (Figs. 1 and 2) that includes: a sample inlet area (W) (Lab-on-a-chip)(page 11, lines 6-10); a sample reaction area (W) (Lab-on-a-chip)(page 11, lines 6-10) with one or more detectors (page 17, lines 9-16); a battery (page 11, lines 29-32) for providing power to the device; a temperature sensor (21) for measuring temperature; and a microcontroller (8) in data communication with the temperature sensor (21), and wherein the microcontroller is configured to compare the temperature measured by the temperature sensor with at least one temperature limit (page 24, lines 6-13).
While the reference of Bodlaender et al. discloses that the temperature sensor and microcontroller are configured to prevent the device to be used if outside a temperature limit range, the reference fails to specifically state that “the temperature sensor and microcontroller are configured to monitor the temperature from a time of manufacturing of the device until a time of end-use of the device” and “the microcontroller is configured to render the device unusable if the microcontroller determines that the measured temperature crosses the temperature limit”.
The reference of Bodlaender et al. does discuss the degradation of the reagents over time and includes a timer (25) which interacts with the microprocessor to disable the device is degradation times have been reached which include monitoring the time between manufacture and use of the device (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).
The reference of Macvittie et al. discloses that it is known in the art to monitor the environmental conditions of stored articles to be dispensed or used and include the use of temperature/humidity sensor (402) to determine if the article is exposed to extreme ambient conditions during transport or storage and render the article unusable if extreme conditions are detected (¶[0040]).
In view of these disclosures and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to monitor the temperature and/or humidity of the device of the primary reference from the date of manufacture to the end-use of the device to ensure the integrity of the test reagents stored within the device.  Besides time, temperature and humidity are additionally known factors which can degrade the test reagents prematurely prior to use of the device.
While the reference of Bodlaender et al. discloses that the device can be packaged for shipment (page 8, lines 26-29) and that it can be activated by removing cover (29) (page 16, lines 6-8), claim 1 further differs by reciting that the device is provided in a package with a vacuum sensor or pressure switch.
	The reference of Wandel et al. discloses that it is known in the art to provide gas-tight packages with vacuum sensors so as to allow opening of the package to be sensed (¶[0011]).
	In view of this disclosure and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to package the device of the modified primary reference in a package with a vacuum sensor for the known and expected result of providing an additional means recognized in the art for monitoring the integrity of the device during transport and/or storage and environmental factors which contribute to the degradation/contamination of the test reagents.  
With respect to claim 2, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.
	With respect to claim 3, wherein the microprocessor is configured to render the device unusable if opened too long and/or to activate the device upon opening, integration of the microprocessor with the vacuum sensor would have been obvious to render the device unusable based on degradation factors and/or activate the device in a similar manner as when the cover (29) is removed.
	With respect to claim 4, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.
With respect to claim 5, as discussed above, the reference of Bodlaender et al. discloses that the device can be packaged for shipment (page 8, lines 26-29) and that it can be activated by removing cover (29) (page 16, lines 6-8), as a result it would have been obvious to one of ordinary skill in the art to link the vacuum senor or switch to activation of the device as suggested by the reference of Bodlaender et al. when opening the packaging of the device.
	With respect to claim 8, the device can include a tracking element (timer)(25) to track elapsed time and the microcontroller is configured to render the device unusable if an exceeded time is reached (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).  As a result, use of the device in this manner would meet the method steps required of claim 8.
	With respect to claims 9 and 11, the device includes a non-volatile memory (10) that is structurally capable of storing the data required of claims 9 or 11.
	With respect to claim 10, the device can include a display (38)(26).  The reference of Macvittie et al. discloses that the use of an LCD display (¶[0038]) would have been obvious to one of ordinary skill in the art for the know and expected result of providing an alternative means recognized in the art to visually communicate with the user of the device.
	With respect to claims 12-14, the device can include antenna-based wireless transmitter; an optical and/or infra-red wireless transmitter and/or electrical connectors configured to transmit results to a remote system (page 11, lines 11-28).
	With respect to claim 17, while the reference of Bodlaender et al. discloses that the device can be used on any number of samples to detect any number of analytes (page 8, lines 8-25) and can be in the form of a lab-on-a-chip (page 11, lines 1-10), the reference does not specifically mention the detection of RNA or DNA.  However, in the absence of a showing of unexpected results, it would have been well within the purview to configure the device to detect RNA or DNA analytes as is conventional in the art using a lab-on-a-chip structure.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) taken further in view of Jones et al.(US 2015/0283531) and Iordanov et al.(US 205/0272830).
	The combination of the references of Bodlaender et al. and Macvittie et al. has been discussed above with respect to claim 1.
	Claims 15 and 16 differ by reciting that the test reagents and the test device include closed reagent pouches which are activated by spring loaded actuator devices that include meltable actuators.
	The reference of Jones et al. discloses that it is known in the art to provide an analytical test device with a pouch device (10) that include blisters (¶[0049]) that can be actuated using cocked springs (¶[0049]).
	The reference of Iordanov et al. discloses a known actuator (26) that includes a cocked or preloaded spring (30); plunger (32); filament (34) and heater (36) for dispensing a reagent in a reservoir (22) (¶[0026]-[0028]).
	In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art dispense and/or control the flow of the sample and reagents within the test device using a closed pouch structure and actuator structure suggested by the references of Jones et al. and Iordanov et al. for the known and expected result of providing an art recognized means for controlling the flow of reagents and sample within an analytical test device.

Claims 6, 7, 21-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820).
With respect to claim 6, the reference of Bodlaender et al. discloses a self-contained electronic diagnostic device for detecting analytes in biological fluids (Figs. 1 and 2) that includes: a sample inlet area (W) (Lab-on-a-chip)(page 11, lines 6-10); a sample reaction area (W) (Lab-on-a-chip)(page 11, lines 6-10) with one or more detectors (page 17, lines 9-16); a battery (page 11, lines 29-32) for providing power to the device; a temperature sensor (21) for measuring temperature; a humidity sensor (page 14, lines 12-19); and a microcontroller (8) in data communication with the temperature sensor (21), and wherein the microcontroller is configured to compare the temperature measured by the temperature sensor with at least one temperature limit (page 24, lines 6-13).
While the reference of Bodlaender et al. discloses that the temperature sensor and microcontroller are configured to prevent the device to be used if outside a temperature limit range, the reference fails to specifically state that “the temperature sensor and microcontroller are configured to monitor the temperature from a time of manufacturing of the device until a time of end-use of the device” and “the microcontroller is configured to render the device unusable if the microcontroller determines that the measured temperature crosses the temperature limit”.
The reference of Bodlaender et al. does discuss the degradation of the reagents over time and includes a timer (25) which interacts with the microprocessor to disable the device is degradation times have been reached which include monitoring the time between manufacture and use of the device (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).
The reference of Macvittie et al. discloses that it is known in the art to monitor the environmental conditions of stored articles to be dispensed or used and include the use of temperature/humidity sensor (402) to determine if the article is exposed to extreme ambient conditions during transport or storage and render the article unusable if extreme conditions are detected (¶[0040]).
In view of these disclosures and in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to monitor the temperature and/or humidity of the device of the primary reference from the date of manufacture to the end-use of the device to ensure the integrity of the test reagents stored within the device.  Besides time, temperature and humidity are additionally known factors which can degrade the test reagents prematurely prior to use of the device.
With respect to claim 7, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the measurement frequency based on considerations such as the length of time the device is required to be used prior to disposal for the known and expected result of optimizing the batter life of the device.
	With respect to claim 21, the device can include a tracking element (timer)(25) to track elapsed time and the microcontroller is configured to render the device unusable if an exceeded time is reached (page 16, line 18, to page 17, line 8)(page 21, lines 29-34).
	With respect to claims 22 and 24, the device includes a non-volatile memory (10) that is structurally capable of storing the data required of claims 9 or 11.
	With respect to claim 23, the device can include a display (38)(26).  The reference of Macvittie et al. discloses that the use of an LCD display (¶[0038]) would have been obvious to one of ordinary skill in the art for the know and expected result of providing an alternative means recognized in the art to visually communicate with the user of the device.
	With respect to claims 25-27, the device can include antenna-based wireless transmitter; an optical and/or infra-red wireless transmitter and/or electrical connectors configured to transmit results to a remote system (page 11, lines 11-28).
	With respect to claim 30, while the reference of Bodlaender et al. discloses that the device can be used on any number of samples to detect any number of analytes (page 8, lines 8-25) and can be in the form of a lab-on-a-chip (page 11, lines 1-10), the reference does not specifically mention the detection of RNA or DNA.  However, in the absence of a showing of unexpected results, it would have been well within the purview to configure the device to detect RNA or DNA analytes as is conventional in the art using a lab-on-a-chip structure.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) taken further in view of Jones et al.(US 2015/0283531) and Iordanov et al.(US 205/0272830).
	The combination of the references of Bodlaender et al. and Macvittie et al. has been discussed above with respect to claim 1.
	Claims 28 and 29 differ by reciting that the test reagents and the test device include closed reagent pouches which are activated by spring loaded actuator devices that include meltable actuators.
	The reference of Jones et al. discloses that it is known in the art to provide an analytical test device with a pouch device (10) that include blisters (¶[0049]) that can be actuated using cocked springs (¶[0049]).
	The reference of Iordanov et al. discloses a known actuator (26) that includes a cocked or preloaded spring (30); plunger (32); filament (34) and heater (36) for dispensing a reagent in a reservoir (22) (¶[0026]-[0028]).
	In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art dispense and/or control the flow of the sample and reagents within the test device using a closed pouch structure and actuator structure suggested by the references of Jones et al. and Iordanov et al. for the known and expected result of providing an art recognized means for controlling the flow of reagents and sample within an analytical test device.

Response to Arguments
Objection to the Claims
The objection of claim 15 has been withdrawn in view of the amendment to claim 15 and related comments on page 7 of the response dated 4/5/2022.

Claim Interpretation under 35 USC 112(f)
In view of the amendments to 8 and related comments on pages 7-8 of the response dated 4/5/2022, claim 8 is no longer considered to invoke 35 USC 112(f).

Rejections under 35 USC 103
A.
The rejection of claims 1, 2, 8-14 and 17 under 35 USC 103 over the combination of the references of Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) has been withdrawn in view of the incorporation of some of the limitations of previous claim 3 into instant claim 1
Claims 1-4, 8-14 and 17 are now rejected under 35 USC 103 over the combination of the references of Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) and Wandel et al. (US 2014/0210624).  The Examiner recognizes that applicants are of the position that the rejection including the reference of Wandel et al. is improper for the following reasons (page 8 of the response dated 4/5/2022):
Wandel never teaches preventing degradation of contamination of reagents or any other contents. Wandel only teaches using an air pressure sensor to determine if an anti-theft security tag (e.g., an RFID tag) has been removed from a package or tampered with (Wandel, para. [0077]). Using Wandel's air pressure sensor to detect degradation or contamination of the contents - the motivation suggested by the current Office action to combine Wandel with Bodlaender - is not taught, and Applicant respectfully submits that such motivation was generated from hindsight reasoning in light of Applicant's claims.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In response, the Examiner stresses that the primary reference of Bodlaender et al. discloses that the device can be packaged for shipment (page 8, lines 26-29) and that it can be activated by removing cover (29) (page 16, lines 6-8).  One of ordinary skill in the art would have recognized that the device of the reference of Bodlaender et al. would include reagents that could be subjected to degradation/contamination.  The reference of Wandel was relied upon by referencing the prior art section (¶[0011]) which discusses the use of a vacuum package and a vacuum sensor.  While the preferred embodiment of the disclosure of Wandel is drawn RFID tags, one of ordinary skill in the art would have readily recognized that the vacuum packaging and vacuum sensor technology can be used with other packaged materials, such as test devices as disclosed by the reference of Bodlaender et al.  Especially since the reference of Bodlaender et al. contemplates activation of the device in response to opening of the packaged device.  Furthermore, the disclosure of the patent referenced as prior art by the reference of Wandel provides a list of uses that are not limited to RFID tags.  The list includes detection of tampering and sterility (contamination) of pharmaceutical products and medial supplies.  Clearly one of ordinary skill in the art would have recognized that the vacuum packaging and vacuum sensor technology discussed by Wandel would not be limited to RFID tags as argued by Applicants.  
With respect to claims 6, 7, 21-27 and 30, the previous rejection under 35 U.S.C. 103 over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) has been maintained because claim 6 does not include the vacuum package and vacuum sensor limitations argued by Applicants.  Also, Applicants’ comments do not provide any additional comments concerning any distinguishing features of claim 6 over the combination of the references of Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820).

B.
With respect to the rejection of claims 3-5 under 35 USC over the combination of the references of Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) and Wandel et al. (US 2014/0210624), Applicants are of the position that the claims define over the prior art of record for the same reasons as argued previously with respect to claim 1 (pages 8-9 of the response dated 4/5/2022).
In response, the Examiner maintains that the claims are rejected for the reasons of record and argued above with respect to claim 1.

C. 
With respect to the rejection of Claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Bodlaender et al.(WO 2007/132376) in view of Macvittie et al.(US 2016/0107820) taken further in view of Jones et al.(US 2015/0283531) and Iordanov et al.(US 205/0272830).  Applicants are of the position that the claims define over the prior art of record for the same reasons as argued previously with respect to claim 1 (page 9 of the response dated 4/5/2022).
In response, the Examiner maintains that the claims are rejected for the reasons of record and argued above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Wandel (US 7,659,816) is cited as prior art which pertains to a vacuum package and vacuum sensor system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB